DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 6, 2021 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the Drawings, Claims, and Specification have overcome and all objections not referenced below (Abstract) that were previously set forth in the January 6, 2021 Non-Final Office Action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided
The Instant Abstract recites: In one or more embodiments, a disclosed method for cooling a vehicle comprises routing, by a bypass line, boil-off of a cryogenic fuel of the vehicle past a cold plate to cool a subsystem mounted proximate the cold plate. The method further comprises purging the boil-off in a direction away from the vehicle, after the boil-off passes the cold plate. In one or more embodiments, the cryogenic fuel comprises liquid hydrogen (LH2), liquid oxygen (L02), and/or liquid methane (LCH4). In at least one embodiment, the boil-off of the cryogenic fuel comprises gaseous hydrogen (GH2), gaseous oxygen (G02), and/or gaseous methane (GCH4). The vehicle is a space vehicle, an airborne vehicle, a terrestrial vehicle, or a marine vehicle. In at least one embodiment, the vehicle is a fuel cell vehicle (FCV).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-3, 5-11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARIANNE MATA (US 20170233111 and US 10654592 for updated FIGS., hereinafter MATA)as applied to claim 1 above and further in view of CYRIL BRIGNONE (US 20040265662, hereinafter BRIGNONE).
Regarding claim 1, MATA (¶¶ 25-42 and FIGS. 1 and 1A) discloses: A method for cooling a vehicle (1), the method comprising: routing (¶ 27 electrical control unit), by a bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72), boil-off of a cryogenic fuel (¶ 33 liquid and gaseous H2) of the vehicle past a heat exchanger (36, 44, 68 or 72) to cool a subsystem (10) mounted proximate the heat exchanger; and purging the boil-off in a direction (5, 46, 48)  away from the vehicle, after the boil-off passes the heat exchanger. Each bypass line (16) cooling loop bypasses main propulsion system engine (4), the thruster (32), the other cooling loop (16), and controls the temperature of the fuel cell stack (10).
Regarding claim 1, MATA may not explicitly teach the type of heat exchanger(s) used in the system. 
Regarding claim 1, BRIGNONE (¶ 44) teaches: a method for cooling a system that uses a heat exchanger (116, 202, or 302) to moderate the temperature of a device containing a fuel cell (104).  BRIGNONE additionally teaches that heat exchanges used to moderate fuel cell temperature can be in many forms, such as finned, or having cold plates, or "any other heat transfer device known to those skilled in  utilizes hydrogen, oxygen and methanol refrigerant which are the same as either the liquid hydrogen, liquid oxygen, gaseous hydrogen, or gaseous oxygen of MATA (¶¶ 32 and 37). 
A person of ordinary skill in the art, upon reading the BIGNONE, would have recognized that utilizing cold plate type heat exchangers represented one of a finite number known heat exchanger types known to be useful for moderating the temperature of systems containing fuel cells.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of filing to try any heat exchanger type set forth in BRIGNONE, including a cold plate construction, in an attempt to provide improve the heat exchange ability of the heat exchangers, as a person with ordinary skill has good reason to pursue the known options within their technical grasp.  

Regarding claim 2, MATA as modified teaches the elements of claim 1, MATA (¶ 32) additionally teaches: wherein the cryogenic fuel comprises at least one of liquid hydrogen (LH2) (¶ 32) and liquid oxygen (LO2) (¶ 32).

Regarding claim 3, MATA as modified teaches the elements of claim 1, MATA (¶¶ 33 and 39-40) additionally teaches: wherein the boil-off (¶¶ 27 and 33) of the cryogenic fuel comprises at least one of gaseous hydrogen (GH2) (¶¶ 39-40) and gaseous oxygen (GO2) (¶ 39).

Regarding claim 4, MATA as modified teaches the elements of claim 1, MATA (¶ 27) additionally teaches: opening a regulator valve (34; see FIG. 1B  on the bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72) to direct the boil-off (¶¶ 27 and 33) towards the bypass line.

    PNG
    media_image1.png
    1356
    1995
    media_image1.png
    Greyscale



Regarding claim 5, MATA as modified teaches the elements of claim 1, MATA (¶¶ 27 and 33-34) additionally teaches: sensing, by a regulator valve (34; see FIG. 1B illustration) on the bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72), a pressure (¶¶ 27 and 33-34) of the bypass line. MATA (¶ 27) discusses conveying the refrigerants (reactants H2 and O2) at suitable pressure and temperature between various components and systems of the spacecraft (1), including the fuel cell stacks (10), coolant subsystem (16), MPSE (4), 

Regarding claim 6, MATA as modified teaches the elements of claim 5, MATA (¶¶ 27 and 33-34) additionally teaches: at least one of opening or closing (¶¶ 27 and 33-34) the regulator valve (34; see FIG. 1B illustration) on the bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72) to maintain the pressure (¶¶ 27 and 33-34) of the bypass line to be within a predetermined pressure range (¶¶ 27 and 33-34). MATA (¶ 27) discusses conveying the refrigerants (reactants H2 and O2) at suitable pressure and temperature between various components and systems of the spacecraft (1), including the fuel cell stacks (10), coolant subsystem (16), MPSE (4), and PPS (5). MATA (¶¶ 33-34) discuss maintaining temperatures, pressures, and pressure differentials in the ambient environment of space, as such maintaining a pressure or temperature inherently includes sensing or knowing the pressure or temperature.

Regarding claim 7, MATA as modified teaches the elements of claim 1, MATA (¶¶ 27 and 33) additionally teaches: sensing, by a temperature sensor (¶¶ 27 and 33) associated with the cold plate, a temperature (¶¶ 27 and 33) of the cold plate. MATA (¶ 27) discusses conveying the refrigerants (reactants H2 and O2) at 

Regarding claim 8, MATA as modified teaches the elements of claim 7, MATA (¶¶ 27 and 33) additionally teaches: at least one of opening or closing (¶¶ 27 and 33-34) a control valve (34; see FIG. 1B illustration) on the bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72) to maintain the temperature (¶¶ 27 and 33) of the cold plate to be within a predetermined temperature range (¶¶ 27 and 33). MATA (¶ 27) discusses conveying the refrigerants (reactants H2 and O2) at suitable pressure and temperature between various components and systems of the spacecraft (1), including the fuel cell stacks (10), coolant subsystem (16), MPSE (4), and PPS (5). MATA (¶¶ 33-34) discuss maintaining temperatures, pressures, and pressure differentials in the ambient environment of space, as such maintaining a pressure or temperature inherently includes sensing or knowing the pressure or temperature.

Regarding claim 9, MATA as modified teaches the elements of claim 1, MATA (¶ 25) additionally teaches: wherein the vehicle (1) is one of a space vehicle (¶ 25), an airborne vehicle (¶ 25), a terrestrial vehicle (¶ 25), and a marine vehicle . The Office notes that space colonization and planetary exploration includes investigation of the air, land, and water of another planet.

Regarding claim 10, MATA as modified teaches the elements of claim 1, MATA (¶ 25) additionally teaches: wherein the vehicle (1) is a fuel cell vehicle (FCV) (¶ 25).

Regarding claim 13, MATA as modified teaches the elements of claim 1, MATA (¶¶ 36 and 42) additionally teaches: wherein the purging of the boil-off in the direction away (5, 46, and 48) from the vehicle is via one of the bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72) or a main vent line (4).

Regarding claim 14, MATA as modified teaches the elements of claim 1, MATA (¶¶ 27, 33, 36, and 42) additionally teaches: wherein the method further comprises: causing, by a check valve (34; see FIG. 1B illustration) on the bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72), the boil-off to flow within the bypass line in a forward direction. MATA (¶ 27) discusses conveying the refrigerants (reactants H2 and O2) at suitable pressure and temperature between various components and systems of the spacecraft (1), including the fuel cell stacks (10), coolant subsystem (16), MPSE (4), and PPS (5). MATA (¶¶ 33-34) discuss maintaining temperatures, pressures, and pressure differentials in the 

Regarding claim 15, MATA (¶ 40) discloses: A system (18) for cooling a vehicle (1), the system comprising: a heat exchanger (36, 44, 68 or 72), wherein a subsystem (10) of the vehicle is mounted proximate the heat exchanger; and a bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72) to route boil-off of a cryogenic fuel (¶ 33 liquid and gaseous H2) of the vehicle past the heat exchanger to cool the subsystem (10) mounted proximate the heat exchanger, wherein after the boil-off passes the heat exchanger, the boil-off is purged in a direction (5, 46, 48)  away from the vehicle.
Regarding claim 15, MATA may not explicitly teach the type of heat exchanger(s) used in the system.
Regarding claim 15, BRIGNONE (¶ 44) teaches: an apparatus for cooling a system that uses a heat exchanger (116, 202, or 302) to moderate the temperature of a device containing a fuel cell (104).  BRIGNONE additionally teaches that heat exchanges used to moderate fuel cell temperature can be in many forms, such as finned, or having cold plates, or "any other heat transfer device known to those skilled in the art".  BRIGNONE (¶¶ 29-30) utilizes hydrogen, oxygen and methanol refrigerant which are the same as either the liquid hydrogen, liquid oxygen, gaseous hydrogen, or gaseous oxygen of MATA (¶¶ 32 and 37). 
A person of ordinary skill in the art, upon reading the reference, would have recognized that utilizing cold plate type heat exchangers represented one of a 

Regarding claim 16, MATA as modified teaches the elements of claim 15, MATA (¶ 27) additionally teaches: a regulator valve (34; see FIG. 1B illustration) on the bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72) to sense a pressure (¶¶ 27 and 33-34) of the bypass line. MATA (¶ 27) discusses conveying the refrigerants (reactants H2 and O2) at suitable pressure and temperature between various components and systems of the spacecraft (1), including the fuel cell stacks (10), coolant subsystem (16), MPSE (4), and PPS (5). MATA (¶¶ 33-34) discuss maintaining temperatures, pressures, and pressure differentials in the ambient environment of space, as such maintaining a pressure or temperature inherently includes sensing or knowing the pressure or temperature.

Regarding claim 17, MATA as modified teaches the elements of claim 16, MATA (¶ 27) additionally teaches: wherein the regulator valve (34; see FIG. 1B illustration) on the bypass line is further configured to at least one of open or close (¶¶ 27 and 33-34) to maintain the pressure (¶¶ 27 and 33-34) of the bypass line to be within a predetermined pressure range (¶¶ 27 and 33-34). MATA (¶ 27) discusses 2 and O2) at suitable pressure and temperature between various components and systems of the spacecraft (1), including the fuel cell stacks (10), coolant subsystem (16), MPSE (4), and PPS (5). MATA (¶¶ 33-34) discuss maintaining temperatures, pressures, and pressure differentials in the ambient environment of space, as such maintaining a pressure or temperature inherently includes sensing or knowing the pressure or temperature.

Regarding claim 18, MATA as modified teaches the elements of claim 15, MATA (¶ 27) additionally teaches: a temperature sensor (¶¶ 27 and 33-34) associated with the cold plate to sense a temperature (¶¶ 27 and 33-34) of the cold plate. MATA (¶ 27) discusses conveying the refrigerants (reactants H2 and O2) at suitable pressure and temperature between various components and systems of the spacecraft (1), including the fuel cell stacks (10), coolant subsystem (16), MPSE (4), and PPS (5). MATA (¶¶ 33-34) discuss maintaining temperatures, pressures, and pressure differentials in the ambient environment of space, as such maintaining a pressure or temperature inherently includes sensing or knowing the pressure or temperature.

Regarding claim 19, MATA as modified teaches the elements of claim 18, MATA (¶ 27) additionally teaches: a control valve (34; see FIG. 1B illustration) on the bypass line to at least one of open or close (¶¶ 27 and 33-34) to maintain the temperature (¶¶ 27 and 33-34) of the cold plate to be within a predetermined temperature range (¶¶ 27 and 33-34). MATA (¶ 27) discusses conveying the 2 and O2) at suitable pressure and temperature between various components and systems of the spacecraft (1), including the fuel cell stacks (10), coolant subsystem (16), MPSE (4), and PPS (5). MATA (¶¶ 33-34) discuss maintaining temperatures, pressures, and pressure differentials in the ambient environment of space, as such maintaining a pressure or temperature inherently includes sensing or knowing the pressure or temperature.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATA and BRIGNONE as applied to claims 1 and 15 above and further in view of SOLENOID VALVE (NPL: MERRIAM WEBSTER 2016 and 2020, SOLENOID VALVE and WIKIPEDIA: SOLENOID VALVE 2016 and 2020, hereinafter SOLENOID VALVE).
Regarding claim 11, MATA as modified teaches the elements of claim 1, MATA (¶ 27) additionally teaches: opening a control valve (34; see FIG. 1B illustration) on the bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72) to direct the boil-off (¶¶ 27 and 33, gaseous hydrogen and oxygen) towards the bypass line.
Regarding claim 11, the combination of MATA and BRIGNONE may not explicitly teach: a solenoid valve as the control valve.
Regarding claim 11, SOLENOID VALVE teaches that a solenoid valve is an electromechanically operated valve that is frequently used to control fluid elements. Because MATA, BRIGNONE, and SOLENOID VALVE teach fluid controlling valves, it would be obvious to one skilled in the art, before the effective filing date of the Instant 

Regarding claim 20, MATA as modified teaches the elements of claim 15, MATA (¶ 27) additionally teaches: a control valve (34; see FIG. 1B illustration) on the bypass line (¶ 40; coolant loops 16 including components: 10, 34, 36, 44, 62, 64, 66, 68, and 72) to open to direct the boil-off (¶¶ 27 and 33, gaseous hydrogen and oxygen) towards the bypass line.
Regarding claim 20, the combination of MATA and BRIGNONE may not explicitly teach: a solenoid valve as the control valve.
Regarding claim 20, SOLENOID VALVE teaches that a solenoid valve is an electromechanically operated valve that is frequently used to control fluid elements. Because MATA, BRIGNONE, and SOLENOID VALVE teach fluid controlling valves, it would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of MATA and BRIGNONE with the teachings of SOLENOID VALVE to substitute one valve type for another to achieve the predictable result of controlling a fluid.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATA and BRIGNONE as applied to claim 1JAY ROBERT MARTIN (US 3944646, hereinafter MARTIN).
Regarding claim 12, the combination of MATA and BRIGNONE may not explicitly disclose: The method of claim 1, wherein the method further comprises: adjusting, by an orifice plate on the bypass line, a rate of a flow of the boil-off within the bypass line.
Regarding claim 12, MATA as modified teaches the elements of claim 1, MARTIN (FIGS. 2, 3, and 7) additionally teaches a gas separation and cryogenic distillation system. MARTIN teaches it is known to: adjusting (224 and 222), by an orifice plate (220) on a bypass line (227), a rate of a flow (Col. 19, lines 8-13) of a boil-off (Col. 10, lines 57-64; Col. Col. 11, lines 63-68; FIGS. 2 and 7;  78, 78a) within the bypass line. MARTIN (Col. 19, lines 8-29) controls the flow rate through the bypass line to maintain a constant bypass line flow rate regardless of the flow rate through the purging line.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of MATA and BRIGNONE with the teachings of MARTIN to employ an orifice plate and flow rate controller to adjust the flow rate of boil off within a bypass line.


Response to Arguments
Applicant’s arguments see pages 14-19, filed April 6, 2021, with respect to the U.S.C. 102 rejections of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-20 have been withdrawn. 

Applicant's arguments see pages 19-21, filed April 6, 2021 with respect to the 35 U.S.C. 103 rejections of claims 1-3, 5-11, and 13-19 have been fully considered but they are not fully persuasive with respect to the combination of MATA and BRIGNONE, which are upheld.
In response to Applicant's argument that BRIGNONE is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, MATA and BRIGNONE are analogous art at least because both relate to fuel cells, heat exchange, share patent classifications, and one of ordinary skill in the art, would apply proven terrestrial applications for space applications to improve cost, efficiency, and development.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763